 


109 HR 5184 IH: Consumer Cancellation Fairness Act
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5184 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Ms. Zoe Lofgren of California introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require businesses to permit customers to cancel certain subscription services in the same manner and by the same means as is provided by such person to individuals to subscribe to such service. 
 
 
1.Short titleThis Act may be cited as the Consumer Cancellation Fairness Act. 
2.Cancellation of subscription servicesNot later than 180 days days after the date of the enactment of this Act, the Federal Trade Commission shall promulgate rules pursuant to section 18 of the Federal trade Commission Act (15 U.S.C. 57a) to require any person providing a subscription service to provide, at minimum, the ability for individuals who have subscribed to such service to cancel such service in the same manner and by the same means as is provided by such person to individuals to subscribe to such service. 
3.DefinitionsFor purposes of the rulemaking required under section 2— 
(1)the term person has the same meaning given such term in section 551(2) of title 5, United States Code; and 
(2)the term subscription service means any service, including the regular delivery of any product, for which an individual agrees to receive regular or continual receipt of such service or product and is charged recurring fees or charges for the period during which the individual receives such service, and shall not include any service which requires payment in full before receiving such service.  
 
